



ON DECK CAPITAL, INC.
2014 EQUITY INCENTIVE PLAN
PERFORMANCE UNIT AGREEMENT
Unless otherwise defined herein, the terms defined in the On Deck Capital, Inc.
(the “Company”) 2014 Equity Incentive Plan (the “Plan”) will have the same
defined meanings in this Performance Unit Agreement below (the “Award
Agreement”), which includes the Notice of Performance Unit Grant (the “Notice of
Grant”) and Terms and Conditions of Performance Unit Grant, attached hereto as
Exhibit A.
NOTICE OF PERFORMANCE UNIT GRANT
Participant Name:                    
Address:                
Participant has been granted the right to receive an Award of Performance Units,
subject to the terms and conditions of the Plan and this Award Agreement, as
follows:
Date of Grant:    
Vesting Commencement Date:    
Total Target Value of     
Performance Units:    
Vesting Schedule:


The Performance Units will vest according to the vesting schedule set forth in
Vesting Appendix A.
In the event Participant ceases to be a Service Provider for any or no reason
before Participant vests in the Performance Units, the Performance Units and
Participant’s right to acquire any cash hereunder will immediately terminate.


By Participant’s signature and the signature of the representative of the
Company below, Participant and the Company agree that this Award of Performance
Units is granted under and governed by the terms and conditions of the Plan and
this Award Agreement, including the Terms and Conditions of Performance Unit
Grant, attached hereto as Exhibit A, all of which are made a part of this
document. Participant has reviewed the Plan and this Award Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Award Agreement and fully understands all provisions of the Plan
and this Award Agreement. Participant hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Administrator upon
any questions relating to the Plan and Award Agreement. Participant further
agrees to notify the Company upon any change in the residence address indicated
below.


-1-

--------------------------------------------------------------------------------






PARTICIPANT:
 
ON DECK CAPITAL, INC.
 
 
 
Signature
 
By
 
 
 
Print Name
 
Title
 
 
 
Residence Address:


 
 

        
                                            
















-2-

--------------------------------------------------------------------------------




EXHIBIT A
TERMS AND CONDITIONS OF PERFORMANCE UNIT GRANT
1.    Grant. The Company hereby grants to the individual named in the Notice of
Grant (the “Participant”) under the Plan an Award of Performance Units, subject
to all of the terms and conditions in this Award Agreement and the Plan, which
is incorporated herein by reference. Subject to Section 19(c) of the Plan, in
the event of a conflict between the terms and conditions of the Plan and the
terms and conditions of this Award Agreement, the terms and conditions of the
Plan will prevail.
2.    Company’s Obligation to Pay. Each Performance Unit has an initial value of
one U.S. dollar (U.S. $1.00) as of the Date of Grant. Each Performance Unit
represents the right to receive on the vesting date (or such later time
indicated in this Award Agreement) the cash amount of one U.S. dollar (U.S.
$1.00). Unless and until the Performance Units will have vested in the manner
set forth in Sections 3 or 4, Participant will have no right to payment of any
such Performance Units. Prior to actual payment of any vested Performance Units,
such Performance Units will represent an unsecured obligation of the Company,
payable (if at all) only from the general assets of the Company. Any Performance
Units that vest in accordance with Sections 3 or 4 will be paid to Participant
(or in the event of Participant’s death, to his or her estate) in cash, subject
to Participant satisfying any applicable tax withholding obligations as set
forth in Section 7. Subject to the provisions of Section 4, such vested
Performance Units shall be paid as soon as practicable after vesting, but in
each such case within the period sixty (60) days following the vesting date. In
no event will Participant be permitted, directly or indirectly, to specify the
taxable year of the payment of any Performance Units payable under this Award
Agreement. For purposes of this Award Agreement, “cash” will be deemed to be
cash or any cash equivalents, such as checks, wire transfers or electronic
delivery of cash amounts to an account.
3.    Vesting Schedule. Except as provided in Section 4, and subject to Section
5, the Performance Units awarded by this Award Agreement will vest in accordance
with the vesting provisions set forth in the Notice of Grant. Performance Units
scheduled to vest on a certain date or upon the occurrence of a certain
condition will not vest in Participant in accordance with any of the provisions
of this Award Agreement, unless Participant will have been continuously a
Service Provider from the Date of Grant until the date such vesting occurs.
4.    Administrator Discretion. The Administrator, in its reasonable good-faith
discretion, may accelerate the vesting of the balance, or some lesser portion of
the balance, of the unvested Performance Units at any time, subject to the terms
of the Plan. If so accelerated, such Performance Units will be considered as
having vested as of the date specified by the Administrator. The payment of cash
vesting pursuant to this Section 4 shall in all cases be paid at a time or in a
manner that is exempt from, or complies with, Section 409A.
Notwithstanding anything in the Plan or this Award Agreement to the contrary, if
the vesting of the balance, or some lesser portion of the balance, of the
Performance Units is accelerated in connection with Participant’s termination as
a Service Provider (provided that such termination is a “separation from
service” within the meaning of Section 409A, as determined by


-3-

--------------------------------------------------------------------------------




the Company), other than due to death, and if (x) Participant is a “specified
employee” within the meaning of Section 409A at the time of such termination as
a Service Provider and (y) the payment of such accelerated Performance Units
will result in the imposition of additional tax under Section 409A if paid to
Participant on or within the six (6) month period following Participant’s
termination as a Service Provider, then the payment of such accelerated
Performance Units will not be made until the date six (6) months and one (1) day
following the date of Participant’s termination as a Service Provider, unless
the Participant dies following his or her termination as a Service Provider, in
which case, the Performance Units will be paid in cash to the Participant’s
estate as soon as practicable following his or her death. It is the intent of
this Award Agreement that it and all payments and benefits hereunder be exempt
from, or comply with, the requirements of Section 409A so that none of the
Performance Units provided under this Award Agreement or cash issuable
thereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to be so exempt or so comply. Each
payment payable under this Award Agreement is intended to constitute a separate
payment for purposes of Treasury Regulation Section 1.409A-2(b)(2). For purposes
of this Award Agreement, “Section 409A” means Section 409A of the Code, and any
final Treasury Regulations and Internal Revenue Service guidance thereunder, as
each may be amended from time to time.
5.    Forfeiture upon Termination of Status as a Service Provider.
Notwithstanding any contrary provision of this Award Agreement but subject to
any agreements between Participant and the Company, the balance of the
Performance Units that have not vested as of the time of Participant’s
termination as a Service Provider for any or no reason and Participant’s right
to acquire any cash hereunder will immediately terminate.
6.    Death of Participant. Any distribution or delivery to be made to
Participant under this Award Agreement will, if Participant is then deceased, be
made to Participant’s designated beneficiary, or if no beneficiary survives
Participant, the administrator or executor of Participant’s estate. Any such
transferee must furnish the Company with (a) written notice of his or her status
as transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.
7.    Withholding of Taxes. When cash is delivered as payment for vested
Performance Units or, in the discretion of the Company, at such earlier time as
the Tax Obligations (defined below) are due, the Company (or the employing
Subsidiary) will withhold a portion of the Performance Units that have an
aggregate market value sufficient to pay all taxes and social insurance
liability and other requirements in connection with the Performance Units,
including, without limitation, (a) all federal, state and local income,
employment and any other applicable taxes that are required to be withheld by
the Company or the employing Subsidiary, (b) the Participant’s and, to the
extent required by the Company (or the employing Subsidiary), the Company’s (or
the employing Subsidiary’s) fringe benefit tax liability, if any, associated
with the grant, vesting, or settlement of the Performance Units awarded and the
cash paid thereunder, and (c) all other taxes or social insurance liabilities
with respect to which the Participant has agreed to bear responsibility
(collectively, the “Tax Obligations”). Notwithstanding the foregoing, the
Company, in its sole discretion, may require the Participant to make alternate
arrangements satisfactory to the Company for such Tax Obligations in advance of
the arising of any Tax Obligations.


-4-

--------------------------------------------------------------------------------




Notwithstanding any contrary provision of this Award Agreement, no Performance
Units will be settled through the payment of cash or otherwise unless and until
satisfactory arrangements (as determined by the Company) have been made by the
Participant with respect to the payment of any Tax Obligations that the Company
determines must be withheld or collected with respect to such Performance Units.
In addition and to the maximum extent permitted by law, the Company (or the
employing Subsidiary) has the right to retain without notice from salary or
other amounts payable to the Participant, cash having a sufficient value to
satisfy any Tax Obligations that the Company determines cannot be satisfied
through the withholding of otherwise cash in settlement of the Performance units
or that are due prior to the settlement of Performance Units under the
Performance Units award. All Tax Obligations related to the Performance Units
award and any amounts delivered in payment thereof are the sole responsibility
of the Participant.
8.    No Rights as Stockholder. Neither the Participant nor any person claiming
under or through the Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Performance Units deliverable
hereunder. Any cash in settlement of Performance Units under this Award
Agreement will be paid without any interest thereon.
9.    No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES
THAT THE VESTING OF THE PERFORMANCE UNITS PURSUANT TO THE VESTING SCHEDULE
HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE
COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) AND NOT
THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS AWARD OF PERFORMANCE UNITS OR
ACQUIRING CASH HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS
AWARD AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING
SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF
CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY
PERIOD, OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR
THE RIGHT OF THE COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING
PARTICIPANT) TO TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT
ANY TIME, WITH OR WITHOUT CAUSE.
10.    Address for Notices. Any notice to be given to the Company under the
terms of this Award Agreement will be addressed to the Company at On Deck
Capital, Inc., 1400 Broadway, 25th Floor, New York, NY 10018, or at such other
address as the Company may hereafter designate in writing.
11.    Grant is Not Transferable. Except to the limited extent provided in
Section 6, this grant and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this grant, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
grant and the rights and privileges conferred hereby immediately will become
null and void.


-5-

--------------------------------------------------------------------------------




12.    Binding Agreement. Subject to the limitation on the transferability of
this grant contained herein, this Award Agreement will be binding upon and inure
to the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.
13.    Plan Governs. This Award Agreement is subject to all terms and provisions
of the Plan. In the event of a conflict between one or more provisions of this
Award Agreement and one or more provisions of the Plan, the provisions of the
Plan will govern. Capitalized terms used and not defined in this Award Agreement
will have the meaning set forth in the Plan.
14.    Administrator Authority. The Administrator will have the power to
interpret the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Performance Units have vested). All
actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Award Agreement.
15.    Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Performance Units awarded under the Plan or
future Performance Units that may be awarded under the Plan by electronic means
or request Participant’s consent to participate in the Plan by electronic means.
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through any on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.
16.    Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Award Agreement.
17.    Agreement Severable. In the event that any provision in this Award
Agreement will be held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of this Award Agreement.
18.    Modifications to the Award Agreement. This Award Agreement constitutes
the entire understanding of the parties on the subjects covered. Participant
expressly warrants that he or she is not accepting this Award Agreement in
reliance on any promises, representations, or inducements other than those
contained herein. Modifications to this Award Agreement or the Plan can be made
only in an express written contract executed by a duly authorized officer of the
Company. Notwithstanding anything to the contrary in the Plan or this Award
Agreement, the Company reserves the right to revise this Award Agreement as it
deems necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Section 409A or to otherwise avoid imposition of any
additional tax or income recognition under Section 409A in connection to this
Award of Performance Units.
19.    Amendment, Suspension or Termination of the Plan. By accepting this
Award, Participant expressly warrants that he or she has received an Award of
Performance Units under the


-6-

--------------------------------------------------------------------------------




Plan, and has received, read and understood a description of the Plan.
Participant understands that the Plan is discretionary in nature and may be
amended, suspended or terminated by the Company at any time.
20.    Governing Law. This Award Agreement will be governed by the laws of New
York, without giving effect to the conflict of law principles thereof. For
purposes of litigating any dispute that arises under this Award Agreement, the
parties hereby submit to and consent to the jurisdiction of the State of New
York, and agree that such litigation will be conducted in the courts of New York
County, New York, or the federal courts for the United States for the Southern
District of New York, and no other courts, where this Award Agreement is made
and/or to be performed.


-7-

--------------------------------------------------------------------------------






APPENDIX A
VESTING APPENDIX


(See Attached)






-8-